UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K/A Amendment No.1 þ Annual report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2007 or o Transaction report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 000-51949 Valley Commerce Bancorp (Exact name of Registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 46-1981399 (IRS Employer Identification No.) 200 South Court Street, Visalia, CA (Address of principal executive offices) 93291 (Zip Code) Registrant’s telephone number, including area code: (559) 622-9000 Securities to be registered pursuant to Section12(b) of the Act: None. Securities to be registered pursuant to Section12(g) of the Act: Common Stock, No Par Value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes þ No Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicated by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company þ Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of June30, 2007, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $43.7 based on the average bid and asked price. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. CommonStock,NoParValue OutstandingatMarch14,2008 [Common Stock, No par value per share] 2,396,435 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Proxy Statement for the Annual Meeting of Shareholders to be held May20, 2008 (Proxy Statement) PartIII EXPLANATORY NOTE This Amendment to the Company’s Annual Report on Form 10-K is solely for the purpose of re-filing Item 8. I. Report of Independent Registered Public Accounting Firmfiled with the original 2007 Form 10-K filed on March 31, 2008 (“Original Report”).The accounting firm’s conformed signature was inadvertently omitted from the Original Report. This Amendment does not reflect events occurring after the filing of the Original Report of modify or update the disclosures therein in any way other than as described above. 2 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Shareholders and Board of Directors Valley Commerce Bancorp We have audited the accompanying consolidated balance sheet of Valley Commerce Bancorp and subsidiary (the "Company") as of December31, 2007 and 2006, and the related consolidated statements of income, changes in shareholders' equity and cash flows for each of the years in the three-year period ended December 31, 2007.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provided a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Valley Commerce Bancorp and subsidiary as of December 31, 2007 and 2006, and the consolidated results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. /s/ Perry-Smith
